Citation Nr: 0828123	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  02-00 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayments of 
Chapter 30 educational assistance benefits of $2747.60, to 
include whether the overpayments were properly created.

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Committee on Waivers 
and Compromises (Committee) at a Department of Veterans 
Affairs Regional Office (RO) and Education Center that denied 
a waiver of a total indebtedness of $2,747.60 as a result of 
overpayment of benefits under Title 38, Chapter 30 of the 
United States Code (Montgomery GI Bill) (MGIB).   The 
decision noted that $312.67 has been recovered from withheld 
benefits and that the remaining outstanding balance of the 
debt was $2434.93.  

In January 2003, the Board remanded the claim for further 
development of the issue of validity of creation of the debt, 
and it is now before the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran was eligible for education assistance 
benefits under Title 38, Chapter 30 of the United States Code 
(Montgomery GI Bill) at the basic rate while engaged in an 
undergraduate education program from August 1999 to May 2000.  
The veteran was not entitled to a supplemental "kicker 
rate" during the same period of time. 

2.  VA erroneously determined that the veteran was eligible 
for a "kicker" supplemental rate effective August 23, 1999.  

3.  A valid debt owed by the veteran to the Government was 
created by overpayments to the veteran for a supplemental 
"kicker" rate.  

4.  The overpayments were solely the result of administrative 
error by VA with no fault by the veteran.  

5.  The veteran and his educational institution promptly 
reported a reduction in his course enrollment from full to 
half-time on February 10, 2000.  The next payment to the 
veteran was on March 2, 2000.  

6.  A valid debt by the veteran to the Government was created 
by an overpayment of benefits following the reduction in 
course enrollment. 

7.  The total valid debt as a result of the overpayments was 
$2747.60.  The remaining uncollected balance is $2434.93.  

8.  At the time of determination of the debt by VA, the 
veteran was an unmarried undergraduate student, residing at 
his educational institution, with additional earned income of 
$180.00 per month.    


CONCLUSION OF LAW

Recovery of the overpayment of education benefits in the 
amount of $2747.60 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim for waiver of recovery of overpayment of VA 
benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA 
do not apply to chapter 53 waiver of recovery matters, as 
chapter 53 already contains its own notice provisions).  
Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of his challenge of 
eligibility for certain payments and request for a waiver of 
debt.  The Board concludes from that review that the 
requirements for the fair development of the claims have been 
met. 

In an April 2000 letter to the veteran, the RO education 
officer informed the veteran that overpayments had been made 
to him beginning in August 1999 for two reasons:  (1) the 
veteran was erroneously paid a supplement to the basic rate 
(the "kicker" rate debt), beginning August 23, 1999; and 
(2) the veteran had been paid a basic rate for full time 
study after having reduced his course enrollment to half-time 
effective on February 10, 2000 (the half-time debt).  

The veteran contends that he was eligible for a kicker 
supplement which he referred to as "increases in the amount 
of the GI BILL (annual/kicker)", in his statement of May 
2000 and therefore, that this portion of the debt was not 
validly created.  He further contends that he was not at 
fault in receiving both categories of overpayments, and that 
collection of the debt would create a financial burden.  He 
seeks a waiver of collection of the debt.  

 Supplement to the Basic Rate (Kicker Rate) 

The veteran was qualified for education benefits under the 
Montgomery GI Bill at the basic rate based solely based on 
his period of active duty.  38 C.F.R. § 21.7042, 21.7136 
(2007).  

In a January 2003 remand, the Board requested that the RO 
adjudicate the validity of the creation of the debt due to 
overpayment and explain the legal basis for the decision.  In 
a July 2007 letter to the veteran, the RO stated only that VA 
had erroneously paid the veteran a higher MGIB amount for the 
period October 1, 1999 through March 31, 2000.  The RO did 
not provide the identity of the higher benefit, the reason 
eligibility had been erroneously granted after many years of 
payments without the benefit, or the reason he was later 
found to be ineligible.  The RO provided no legal references 
or analysis regarding the validity of the creation of the 
debt.  

In a November 2001 statement of the case, the RO referred to 
the debt as a "kicker" rate.  The RO cited four payments to 
the veteran in December 1999, January 2000, March 2000, and 
April 2000 that were in excess of his eligible benefits 
without separating the amounts associated with the kicker 
rate debt from the half-time debt. 

Regulations contain several references to "kicker" rates.  
The Secretary of Defense may increase the amount of basic 
education rate payable to an individual who has a skill or 
specialty which the Secretary designates as having a critical 
shortage of personnel or for which it is difficult to 
recruit.  38 C.F.R. § 21.7136 (d).  An increased rate may be 
paid to veterans with former eligibility under Title 38, 
Chapter 32 of the United States Code (Veteran's Education 
Assistance Program) (VEAP).  38 C.F.R. § 21.7136 (f).  An 
increased rate may also be payable to a veteran with a 
special skill or specialty if he continues to serve in the 
Selected Reserve.  38 C.F.R. § 21.7136 (g).  Basic rates may 
also be increased by VA matching contributions made by the 
veteran to his service department.  38 C.F.R. § 21.7136 (h).   
However, the latter regulation does not use the term 
"kicker" with reference to this matching contribution 
payment, and education award records in the file contain no 
reference to matching contributions.     

The veteran's Certificate of Release or Discharge from Active 
Service (DD Form 214) showed that the veteran did not 
contribute to the Veteran's Educational Assistance Program 
while on active duty.  Furthermore, the veteran has qualified 
for assistance under the Montgomery GI Bill.  Therefore, the 
Board concludes that the veteran is not eligible for an 
increased rate based on earlier participation in VEAP.  
Service personnel records showed that the veteran was 
released from active duty in June 1996 with remaining 
obligated service in the Naval Reserve until May 2000.  
However, there is no indication that he participated in the 
Selected Reserve.  

The RO received the veteran's claim for Montgomery GI Bill 
education benefits in September 1996.  An education award 
document in September 1996 showed that the Department of 
Defense certified the veteran as a Montgomery GI Bill 
participant with "kicker code Q."  Code Q indicates that no 
additional "kicker" rate is authorized.  VA Manual MR 22-4, 
Part V, § 3.08, figure 3.03.  Although two educational award 
documents in February and March 1997 cite "kicker code W," 
a code that does authorize a specified additional benefit, 
education award documents starting in May 1997 to include 
documents in August 1999, March 2000, and April 2000 all 
assign Code Q.  

Therefore, the Board concludes that the veteran was not 
eligible for payments in excess of the basic rate at any time 
between August 1999 and April 2000 because he did not have 
previous eligibility from VEAP and because the Department of 
Defense assigned a code that did not warrant a "kicker" 
rate.  Thus, that portion of the overpayment debt was validly 
created.  


Reduced Course Enrollment to Half-Time

Electronic reports from the veteran's educational institution 
received in August 1999 showed that he enrolled in a full 
time study program for the academic year from August 23, 1999 
to May 5, 2000.  However, a change of status report received 
on February 11, 2000 showed that the veteran reduced his 
study program to half-time effective February 10, 2000.  In 
March 2003, the veteran stated that his personal financial 
situation required that he work additional hours, and he was 
compelled to reduce his course load from 12 to 7 semester 
hours.  In an April 2000 letter, the RO found mitigating 
circumstances in the veteran's withdrawal from a portion of 
his program.  The RO authorized payment at the full time rate 
from January 7, 2000 to February 10, 2000, and at the half 
time rate thereafter.  

The Board concludes that the veteran was not eligible for 
education assistance payments in excess of the half-time rate 
after February 10, 2000.  Therefore, overpayments, if any, 
constitute a valid debt.  However, as explained below, the RO 
received a timely report of the change of status and had the 
opportunity to adjust the benefits accordingly prior to the 
next payment to the veteran in March 2000.  As the kicker 
rate and half-time rate issues overlap, the amount of any 
overpayment for a reduction of course enrollment is not clear 
from the payment records.  However, the Board concludes that 
the issue is moot as a result of the following decision 
regarding waiver of the entire remaining balance of the 
account.  

Waiver of Debt

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  Although the Committee did not explicitly 
determine whether there was evidence of fraud, 
misrepresentation, or bad faith, the Board reviewed the 
record and concludes that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
this case.  Given that preliminary finding, the dispositive 
question before the Board for review is the issue of whether 
the evidence establishes that recovery of the overpayment 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived. 38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the 
debtor against VA fault.
3. Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements. 
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to 
the veteran are more significant to the case before the 
Board.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt." Veteran's Benefits Administration Circular 20-90- 
5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government. The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the 
student fails to provide full disclosure of facts or due to 
the amount of the overpayment should know an error has been 
made, yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the student 
accepts an amount that is patently excessive.  Id. 

In May 2000, the RO Committee on Waivers and Compromises 
found that the veteran was at fault in the creation of the 
debts because the veteran failed to provide VA with pertinent 
information and that he was unjustly enriched by the 
overpayments.  However, the Committee did not mention any bad 
faith on the part of the veteran in the creation of the 
overpayment, a finding that allowed the consideration of 
whether the collection of the overpayment from the veteran 
would be against the principles or equity and good 
conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2007).

In an undated letter (later noted in the statement of the 
case as dated in April 2000), the RO informed the veteran 
that he had been erroneously paid a kicker rate since August 
1999, and that a full time basic rate would apply from 
January 7, 2000 to February 10, 2000, the date of change of 
status from full to half-time.  In a May 5, 2000 letter, the 
RO adjudication officer informed the veteran of new changes 
to his award.  The Board notes that this date coincides with 
the end of the semester and the date of exhaustion of the 
veteran's maximum number of months of benefits.  The letter 
established the following awards:  $528.00 from August 23, 
1999 to September 30, 1999; $536.00 from October 1, 1999 to 
February 9, 2000; $268.00 from February 10, 2000 to February 
29, 200; and $268.00 from March 1, 2000 to May 5, 2000.  The 
RO inconsistently stated that the new award would not change 
the current monthly rate and again stated that the rates 
reflect a Department of Defense kicker for which the veteran 
was eligible.  The letter also informed the veteran of a 
total overpayment balance of $2747.60.  

In a letter received in mid-May 2000, the veteran stated that 
he received the first notice of a debt near the end of 
semester and that his total benefits were exhausted.  
Therefore, restitution could not be made from withholding or 
terminating future benefit payments.  The veteran requested 
waiver of the debt.  In June 2000, he submitted a financial 
status report that revealed that he was 28 years old and 
unmarried.  His address remained at the campus of his 
educational institution.  He reported a monthly net income of 
$180.00 from earnings at a part time job.  

In a May 2001 decision, the Committee cited only the half-
time rate debt, found that the veteran was unduly enriched by 
that overpayment, and denied waiver of the entire debt.  The 
Committee made no finding of fraud, misrepresentation, or bad 
faith and did not address any aspect of the kicker rate debt.  
The Committee indicated that $312.67 had been recovered.  The 
decision cited total debt of $2747.60 and a current principal 
balance of $2434.93 without further explanation.  

In a July 2001 notice of disagreement, the veteran objected 
to the Committee's failure to address the kicker debt.  He 
also stated that he had properly and timely reported the 
reduction in his course load and that the Committee had not 
indicated how he was at fault for either debt.  

In a November 2001 statement of the case, the RO continued to 
deny a waiver of the entire debt, stating that the veteran 
was at fault for failing to provide information that he 
should have known was essential in determining the payment of 
benefits and that he accepted payments that he should have 
reasonably known that he was not entitled to receive.  The RO 
cited its April 2000 letter informing the veteran of the 
erroneous kicker overpayment but provided no reasons for the 
error or assessment of fault. The RO did not explain which 
portion of the debt was related to the kicker and which was 
related to the reduction in course load. 

In a January 2003 remand, the Board emphasized that the 
appeal had been granted advancement on the docket because of 
significant administrative delays and directed that the 
appeal be afforded expeditious treatment by the RO.  
In a July 2007 letter addressed to the veteran at his 
educational institution address, the RO stated that the debt 
arose from an erroneous payment of the kicker and from the 
reduction in course load.  The RO did not provide any legal 
references or explanation of the payment history to show the 
value of each portion of the debt and how any withheld 
benefits were applied to reduce the debt.  The RO again 
stated that the veteran should have known that he was not 
entitled to a substantial increase in benefits and that the 
overpayments were not considered to be administrative errors 
because the veteran failed to provide full disclosure of the 
facts and should have known that an error had been made.  
There is no evidence that the veteran received the letter, 
likely because after five years he no longer resides at the 
educational institution.  The file was returned to the Board 
in July 2008.  

As a preliminary matter, the Board concludes that many of the 
actions directed in the January 2003 remand have not been 
accomplished   See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).  The 
RO's determination that the debts were validly created was 
brief, conclusory, and without legal references or analysis 
of the legal and financial facts relevant to the claim for 
waiver. The action taken by the RO was far from timely.  
However, there is sufficient evidence in the file to 
determine that the creation of the kicker rate debt and the 
half-time debt was valid.  Furthermore, Board concludes that 
there is sufficient evidence in the file to provide a 
decision on the request for waiver that is fully favorable to 
the veteran.  

The Board concludes that a waiver of the entire indebtedness 
is warranted.   

In considering the factor of balancing fault, the Board 
concludes that the RO determination that the veteran was at 
fault and that administrative error does not apply is 
completely without merit.  The Board concludes that the great 
weight of evidence shows that the fault in the creation of 
the overpayments is solely the result of VA administrative 
error.  There is no evidence that the veteran was eligible 
for a kicker rate and VA adjudicators acknowledged that the 
award of the "kicker" rate was in error.  However, VA 
provided correspondence in December 1999 to the veteran 
explaining that the substantial increase in payments that 
month was because of the award of the kicker rate.  The RO 
never explained the eligibility requirements for the kicker 
or even provided a reference to the appropriate regulations.  
As the veteran had a clear explanation from VA for the 
reasons for his substantially increased benefits, he had no 
reasonable grounds to recognize the payments as erroneous.  
The veteran and his institution promptly informed VA when he 
reduced his course load to half-time.  As the increases from 
the kicker rate and reduction of course load overlapped and 
as the veteran's petition for mitigating circumstances was 
approved, the veteran had no reasonable grounds to suspect 
that VA had not taken prompt action to reduce his basic rate. 

Furthermore, the Board finds that the VA notices provided to 
the veteran were incomplete because they failed to explain 
how the kicker error and the reduction in course load each 
contributed to the total debt.  The letters and notices 
contained inconsistent and misleading representations 
providing new award levels but simultaneously stating that 
monthly payments would not be affected.  Even after informing 
the veteran in April 2000 that a combined overpayment 
situation existed, subsequent award documents in May 2000 
continued to state that the veteran was eligible for a kicker 
rate while simultaneously deleting the supplemental benefits 
from the award.  

In considering the factor of undue hardship, the Board 
concludes that the veteran's age, education status, and 
income at the time of creation of the debt were such that a 
hardship did exist.  The veteran was unmarried, living at his 
education institution and engaged in an undergraduate 
program, with only a small income from work.  He was informed 
on the debt coincident with the exhaustion of his monthly 
benefits so that withholding only a small portion of the debt 
was possible.  

Finally, the Board concludes that the veteran was enriched in 
that he did receive benefits to which he was not entitled.  
However, considering the totality of circumstances, the Board 
concludes that the enrichment was not unjust.  The veteran 
was not at fault in any manner.  The veteran was engaged in 
an undergraduate program with only a small supplemental 
income at the time.  Any overpayment served to assist the 
veteran in continuing his education, the purpose for which 
the benefits are provided.  Moreover, the file is missing 
documents provided by the veteran and contains VA 
correspondence that is incomplete, inconsistent, and 
misleading.  Finally, the length of the adjudication process 
has been excessive solely as a result of administrative delay 
by VA.  The Board concludes it would be against equity and 
good conscience to attempt to recover the debt.   


ORDER

A waiver of the recovery of overpayment of Chapter 30 
educational assistance benefits of $2747.60 is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


